Citation Nr: 0115106	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-20 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.

2.  Entitlement to a total disability evaluation due to 
individual unemployability based on service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO), in Portland, 
Oregon, which granted entitlement to service connection for 
post-traumatic stress disorder (PTSD) and assigned a 50 
percent rating effective October 27, 1998, and also denied 
entitlement to a total disability evaluation due to 
individual unemployability based on service-connected 
disability (TDIU).  The notice of disagreement was received 
in November 1999, the statement of the case was issued in 
August 2000, and the substantive appeal was received in 
September 2000.  

The Board notes that in September 2000, the veteran requested 
a personal hearing.  However, in January 2001, he canceled 
his hearing and submitted a written statement in lieu 
thereof.  

Finally, the Board notes that in a February 2001 statement, 
the veteran's representative expressed disagreement with the 
assigned effective date for the grant of entitlement to 
service connection for PTSD.  In a February 2001 letter to 
the veteran, the RO informed the veteran that his 
representative's notice of disagreement as to the effective 
date of the grant of service connection for PTSD was untimely 
and the decision as to that issue was final.  The veteran was 
informed of his appellate rights in the event he disagreed 
with the RO's determination that the appeal was untimely.  
The veteran has not initiated any appellate review of that 
determination.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
associated with the claims folder.  

2.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in areas 
such as work, family relationships, judgment, thinking, and 
mood due to such symptoms as persistent depression affecting 
the ability to function effectively, impaired impulse 
control, some neglect of personal appearance, difficulty in 
adapting to stressful circumstances, particularly a work-
setting, and inability to establish and maintain effective 
relationships.

3.  The veteran's only service-connected disability, PTSD, is 
of sufficient severity to prevent him from engaging in 
substantially gainful employment consistent with his 
education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 70 percent schedular 
evaluation (but no higher) for the veteran's service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2000).

2.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A private psychiatric evaluation report dated in October 1998 
reflects the veteran reported difficulty keeping jobs and 
maintaining relationships for significant periods of time.  
He reported great difficulty in intimate relationships and 
stated that he had never had a relationship lasting more than 
one year since his return from Vietnam.  The veteran also 
reported experiencing nightmares and flashbacks caused by 
helicopters, war movies, and unspecified smells.  He reported 
awakening early in the morning with an inability to go back 
to sleep as well as a long history of excessive alcohol use.  
The examiner noted the veteran became visibly tense and upset 
to the point of tearfulness when recounting details of his 
military experience.  The examiner observed the veteran to be 
appropriately groomed and casually dressed.  He was 
cooperative, but at times somewhat guarded and suspicious.  
It was noted the veteran also seemed somewhat emotionally 
detached.  The veteran's mood appeared moderately anxious and 
depressed, and his affect was moderately blunted and 
constricted.  

The examiner noted the veteran appeared to try to present a 
casual front but was clearly quite tense and somewhat 
agitated at times.  The veteran's language function, speech, 
and thought process appeared to be within normal limits.  The 
examiner observed no gross impairment in cognitive function.  
The veteran's level of psychological insight was noted as 
fair.  It was noted that psychological testing suggested a 
heavy level of combat exposure relative to other military 
personnel and suggested the presence of PTSD.

A diagnostic impression of chronic PTSD, depressive disorder, 
and alcohol abuse was noted.  The examiner noted the veteran 
reported many classic symptoms of PTSD, including intrusive 
memories and nightmares, anxiety and tension, sleep 
disturbance, and lack of trust.  The examiner also noted the 
veteran reported a history of alcohol abuse which had been 
noted as a common strategy among combat veterans for numbing 
and self-medicating chronic anxiety.  The examiner opined the 
veteran appeared to have suffered significant impairment in 
psychological, social and occupational functioning as a 
result of PTSD.   He also noted the presence of depression 
secondary to PTSD further intensified his condition.  
Extensive mental health treatment was recommended.  

A March 1999 VA social survey noted the veteran became 
tearful while recounting his military experiences in Vietnam.  
It was noted the veteran had held approximately 25 different 
jobs since his return from Vietnam, including electronic 
production type work, sales-type jobs, inventory control, 
administrative representation for schools, and 
bartender/cook.  His longest employment was noted as lasting 
for five years during the 1970's and his most recent 
employment was noted as a bartender/cook.  The veteran 
reported having difficulties with his supervisor at that job.  
He reported having ongoing difficulties with people in 
authority positions.  It was noted that the veteran attended 
a community college but did not graduate.  The veteran 
reported that he did not belong to any community 
organizations or activities.  The veteran did report having 
two close friends, but stated he did not actively socialize.  
It was also noted the veteran had a good relationship with 
his parents and siblings, but minimal contact.  The veteran 
reported being married one time and his last intimate 
relationship was noted as lasting one year in 1989.  The 
veteran reported alcohol use as well as occasional use of 
cannabis.  He reported having difficulty falling and 
remaining asleep.  He also reported war related nightmares 
weekly as well as a recurring dream about falling asleep in a 
foxhole.  He reported seldom experiencing night sweats, but 
stated he did wake up startled at least once a month.  

The veteran also reported brief thoughts about the war three 
to four times per week and dwelling thoughts monthly or more.  
These thoughts were noted as triggered by the sound of 
helicopters, rainy weather, people of Asian descent, terraced 
gardens, and the smell of mildew.  The veteran reported that 
he did not like to be in crowds.  He also reported a decrease 
in concentration and difficulty with short-term memory. The 
veteran denied significant feelings of guilt, but noted low 
motivation and fluctuating feelings of self-worth.  Moderate 
anxiety and anger were noted as well as difficulty planning 
for the future.  The veteran denied suicidal ideation.  

Upon VA PTSD examination dated in March 1999, the veteran 
reported difficulty with intimate relationships and anger 
control.  He stated he was always leery of his surroundings 
and frequently jumpy.  The examiner noted the veteran had 
participated in counseling in 1998, but dropped out after 
three sessions when he was asked to join a PTSD group.  The 
veteran stated he was not comfortable being in a group of 
Vietnam veterans.  The veteran reported difficulty sleeping 
and avoidance of crowds in malls and theaters.  It was also 
noted the veteran had significant problems with anxiety when 
driving his car in traffic.  He complained of suffering from 
concentration deficits and survivor guilt.  The veteran 
reported being particularly disturbed by his inability to 
have intimate relationships with others.  He complained of 
lack of motivation and goals for his life.  He also 
complained of intrusive memories.

The examiner noted the veteran appeared cooperative, 
adequately groomed, and casually dressed.  The veteran denied 
suicidal, homicidal or psychotic ideation.  There was no 
evidence of hallucinations, delusions, or significant 
cognitive impairment.  The examiner noted the veteran 
displayed a mildly labile affect and he complained of 
suffering from a chronically irritable and dysphoric mood.  
Recent and remote memory appeared to be within the average 
range and speech was clear, coherent, and goal-directed.  A 
diagnosis of chronic mild to moderate PTSD was noted.  The 
examiner opined the veteran persistently re-experienced life-
threatening events in Vietnam and persistently avoided 
stimuli associated with them.  The examiner also noted he had 
a numbing of general responsiveness and experienced increased 
arousal, sleep difficulties, hypervigilance, exaggerated 
startle response, and concentration deficits.  The examiner 
stated the veteran appeared to suffer from significant 
social, emotional, and industrial impairment as a result of 
his PTSD symptoms.  He also stated the veteran appeared to be 
only marginally employable given his difficulties in 
obtaining and maintaining employment.  A Global Assessment of 
Functioning Score (GAF) score of 50 to 51, indicative of mild 
to moderate symptoms, was initially reported, but in an April 
1999 addendum the examiner indicated that the 50 to 51 score 
was a typographical error and that it should have read 60-61. 

In a May 1999 rating decision, the RO granted entitlement to 
service connection for PTSD, evaluated as 50 percent 
disabling.  The RO also denied entitlement to service 
connection for individual unemployability benefits.  

A private psychiatric evaluation dated in August 1999 
reflects the veteran reported anger and irritability as his 
greatest current problems.  Frequent episodes of "road 
rage" were also noted.  The veteran described himself as 
feeling empty and lacking motivation and interest.  He also 
reported continued sleep disturbances, low energy, and poor 
concentration.  The veteran reported daily use of alcohol for 
relaxation purposes as well as use of cannabis to help him 
relax and sleep.  The examiner noted the veteran's grooming 
and attire were adequate, but he appeared somewhat 
disheveled.  He was essentially cooperative but at times 
rather reluctant and defensive.  His mood was noted as 
moderately depressed and his affect was moderately blunted 
and constricted.  Psychological insight was noted as fair to 
poor and his motivation to change appeared to be fair to 
poor.  A diagnostic impression of chronic PTSD was noted with 
a GAF score of 40.  The examiner opined the veteran appeared 
to suffer very significant impairment in psychological, 
social, and occupational functioning.  

In a November 1999 statement, the private psychologist noted 
the veteran had a GAF score in the range of 40 to 50 as a 
result of impairments due to PTSD and related depression.  He 
noted the veteran had resisted recommendations for 
psychotropic mediations, substance abuse treatment, and group 
therapy.  It was also noted the veteran had become angry and 
confrontational toward him several times during therapy.  The 
psychologist stated that the veteran's PTSD symptoms impaired 
his ability to work; leading to financial stress which also 
aggravated his anxiety, irritability, alienation, isolation, 
and general avoidance.  He noted that treatment had the 
potential to help improve his functioning, but significant 
progress would likely require at least several months of 
active participation in treatment.  He also noted that 
vocational rehabilitation did not appear to be appropriate at 
the present time.  

Private psychological treatment records dated in 1999 reflect 
notations of avoidance and lack of trust and motivation.  
Difficulties with irritability, anger, depression, edginess, 
isolation, and sleep disturbance were also noted.  

Upon VA PTSD examination dated in July 2000, the examiner 
noted the veteran was dressed in worn casual clothing.  His 
face was flushed and his social manner was marked by narrowly 
constrained irritability.  He appeared angry, short-tempered, 
and stern.  The veteran spoke in a loud voice, but no slurred 
speech was noted.  The examiner noted the veteran's 
performance on mental status tasks revealed intact cognitive 
functioning.  The veteran denied suicidal or homicidal 
ideation and no signs of psychosis were noted.  His affect 
was irritable and his mood appeared dysthymic.  The examiner 
noted the veteran reported being highly irritable and arguing 
frequently with those around him.  It was also noted he had a 
limited number of friends with whom he visited infrequently 
and he was not involved in the community at all.  He noted a 
pattern of difficulty getting along with authority figures.  
It was noted the veteran was able to dress, bathe, and groom 
himself, as well as clean his home.  The veteran continued to 
complain of sleep difficulties, nightmares, daily intrusive 
thoughts, and emotional and psychological reactions to 
triggers such as helicopters and smells.  He described a 
narrowly constrained temper that caused him to avoid people 
in general and being uncomfortable in crowds.  Relevant 
diagnostic impressions of chronic mild to moderate PTSD, 
alcohol dependence, and cannabis dependence were noted.  An 
overall GAF score of 45 was noted with a GAF of 60 due to 
PTSD only.  The examiner noted the veteran's significant 
symptoms of PTSD with associated depression were complicated 
by alcohol and drug use.  A February 2001 addendum to the 
examination report reflects that the examiner noted he did 
include the veteran's depressed mood, as associated with 
PTSD, in his deliberations.  

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
various VA examination reports, as well as private medical 
records documenting treatment for his PTSD and psychological 
testing.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's appeal. 

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to a higher schedular 
rating as well as a total rating based on individual 
unemployability.  The discussions in the rating decision and 
statement of the case have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met. 

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of he result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

I.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In Fenderson, it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under the current rating 
criteria, a 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

A review of the record reflects the veteran's PTSD is 
manifested primarily by anxiety, irritability, depression, 
lack of motivation, sleep disturbances, isolation and 
avoidance of others, nightmares, flashbacks, and emotional 
detachment.  The veteran's affect has been consistently noted 
as constricted and blunted, and the July 2000 VA examination 
report noted the veteran's social manner was marked by 
narrowly constrained irritability.  The examination reports 
also consistently note opinions of significant social and 
occupational impairment.  Additionally, the veteran's 
communication with his family has been described as 
infrequent and he has consistently reported difficulty with 
intimate relationships as well as work relationships.  The 
Board notes the veteran was reported as having a somewhat 
disheveled appearance upon VA examination in August 1999; 
however, the July 2000 VA examination report notes the 
veteran was able to dress, bathe, and groom himself as well 
as clean his home.  

It appears from a review of the record that some attempts 
have been made to differentiate the symptomatology due to 
alcohol and substance abuse from that due to the service-
connected PTSD.  As pointed out by the veteran's 
representative, a recent judicial decision recognizes the 
possibility that, in some cases, it may be that the use of 
alcohol and drugs may be associated with the PTSD and 
indicative of an increase in severity of the PTSD.  See Allen 
v. Principi, No. 99-7199 (Fed. Cir. Feb. 2, 2001).  In the 
present case, several medical records suggest that the 
veteran may use alcohol and drugs to, in effect, self-
medicate certain psychiatric symptoms.  In this regard, the 
examiner who conducted an October 1998 examination commented 
that a history of alcohol abuse has been noted as a common 
strategy among combat veterans for numbing and self-
medicating chronic anxiety.  Other medical reports include 
history given by the veteran to the effect that he uses 
alcohol and drugs for relaxation purposes.  While the Board 
recognizes that disability due to alcohol and drug abuse is 
governed by 38 U.S.C.A. § 1110 in terms of barring 
compensation for such disability, in the present case the 
Board is unable to find that the evidence clearly shows that 
the veteran's use of drugs and alcohol is totally 
unassociated with the service-connected PTSD.  Accordingly, 
the Board looks to the overall disability picture.  It 
appears that some examiners have reported GAF scores in the 
40 to 45 range when all psychiatric symptomatology is 
considered.  Such a score suggests major to serious 
impairment.  See Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV)

While acknowledging that the evidence does not clearly show 
that the criteria for a 70 percent rating have been met, 
after weighing the various examination reports and giving all 
reasonable doubt to the veteran, the Board concludes that the 
resulting disability picture more nearly approximates the 
criteria for a 70 percent evaluation.  38 C.F.R. § 4.7.  The 
evidence shows occupational and social impairment with 
deficiencies in areas such as work, family relationships, 
judgment, thinking, and mood due to such symptoms as 
persistent depression affecting the ability to function 
effectively, impaired impulse control, some neglect of 
personal appearance, difficulty in adapting to stressful 
circumstances, particularly a work-setting, and inability to 
establish and maintain effective relationships.  Thus, 
entitlement to a 70 percent evaluation for PTSD is warranted.  

However, the clear preponderance of the evidence is against 
entitlement to a higher schedular rating.  The record is 
silent for medical evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.  In the absence of medical evidence 
of such symptomatology, entitlement to an evaluation in 
excess of 70 percent is not warranted.  

Finally, the Board has considered all of the evidence of 
record.  A disability evaluation in excess of 70 percent for 
PTSD is denied based upon the totality of the evidence, 
without predominate focus on the recent evidence of record.  
Such review is consistent with the Court's decision in 
Fenderson.  After having reviewed the entire record from a 
longitudinal perspective, the Board further concludes that 
the 70 percent rating is warranted during the entire period 
covered by this appeal; that is, from October 27, 1998.  

II.  TDIU Claim

As previously noted, disability evaluations are administered 
under the VA schedule for Rating Disabilities, which is found 
in 38 C.F.R. § Part 4 and is designed to compensate a veteran 
for the average impairment in earning capacity.  See 
38 U.S.C.A. § 1155.  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be rated as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  The regulation 
further provides that disabilities resulting from common 
etiology or affecting a single body system, such as the 
cardiovascular-renal system, will be considered as one 
disability.  See 38 C.F.R. § 4.16(a).  

A review of the record reflects the veteran is service-
connected for only one disability, PTSD, and a 70 percent 
evaluation has been assigned for that disability herein.  
Thus, the veteran does meet the percentage criteria specified 
in 38 C.F.R. § 4.16(a).  Therefore, what remains to be 
determined is whether the veteran's service-connected 
disabilities render him unemployable without regard to 
advancing age.  See 38 C.F.R. §§  3.340, 3.341, 4.16(a).  
Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to maintain and keep substantially 
gainful work.  See 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  
In evaluating whether the veteran's service-connected 
disability precludes substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the non-disabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  See Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  See Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991).  The question in a total rating 
case based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

In the present case, the record reflects that the veteran has 
reported holding 25 different jobs since his discharge from 
service, including electronic production type work, sales-
type jobs, inventory control, administrative representation 
for schools, and bartending/cook.  He reported his longest 
job lasted five years during the 1970's.  His last job was 
noted as a bartender/cook, but he had difficulties with his 
supervisor.  The record further reflects that the veteran 
attended community college but did not graduate.  The March 
1999 VA examiner noted the veteran as only marginally 
employable due to his difficulty obtaining and maintaining 
stable employment.  The private psychological examiner has 
also noted significant impairment in occupational functioning 
as a result of PTSD. 

In November 1999, the private psychologist opined that 
vocational rehabilitation was not appropriate at the present 
time.  He noted the possibility of improved functioning with 
treatment, but also noted the veteran's participation in 
treatment had not been consistent or productive as he was 
resistant to medication, group therapy, and substance abuse 
treatment.  The July 2000 VA examiner did not comment upon 
the employability of the veteran, but did note the 
possibility of improvement if the veteran engaged in 
treatment efforts.  He also noted the veteran had not 
participated in any treatment since the fall of 1999.  Thus, 
the record demonstrates that although the veteran's condition 
may improve with extensive mental health treatment, he has 
been resistant to recommended treatment up to this point 
resulting in significant occupational impairment.  Based upon 
the veteran's subjective complaints and the objective support 
for such offered by the aforementioned medical professionals, 
the Board concludes that the evidence supports a grant of 
entitlement to TDIU benefits due to service-connected PTSD, 
also effective from October 27, 1998.


ORDER

Entitlement to a 70 percent  schedular evaluation (but no 
higher) for PTSD is warranted.  Entitlement to a total rating 
based on individual unemployability is warranted.  To this 
extent, the appeal is granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

